DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
The Applicant’s amendment filed on October 25, 2021was received.  Claim 1 and 14 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued April 22, 2021.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 102/ 103
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2007/0190889).
In regards to claim 1, Lee teaches a shadow mask (deposition mask unit) comprising:
a mask plate (53, deposition mask sheet) comprising a plurality of openings provided as a fine pattern (fig. 1-3; para. 33);

a support portion (see are where connection frame and mask frame meet)
a connection frame (52, bonding portion) protrudes from an upper surface of the support portion, the upper surface of the connection frame comprises a recess (curve) at female threads-52c (fig. 2-3; para. 35-38).
Lee teaches the mask plate is welded to the connection frame of the mask frame at a welded part-52b (fig. 1, 3; para. 43).
Lee teaches the mask plate includes an extended portion which extends from a bonding point on the connection frame (see dots depicted in fig. 1) to an end of the mask plate, and 
The extended portion overlaps the support portion of the mask frame and is spaced apart from the support portion (see annotated fig. 3 below).

    PNG
    media_image1.png
    610
    669
    media_image1.png
    Greyscale


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of Ko (US 2015/0034005).
In regards to claims 3-4, Lee has been discussed above, but does not explicitly teach a thickness of the deposition mask sheet is about 1 micrometer to about 100 micrometers.
However, Ko teaches a mask (200) comprises a thickness 10 to 60 micrometers (fig. 3-6; para. 53).

In regards claim 4, Lee and Ko do not explicitly teach a maximum height of the upper surface of the bonding portion from the upper surface of the support portion is equal to the thickness of the deposition mask sheet.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have sized the contact portion (bonding portion) to have a height equal to the thickness of the mask, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (MPEP-2144.05-II-A)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of Nakamura (US 2019/0316245).
In regards to claim 5, Lee teaches the mask plate comprises the plurality of openings (fine pattern) which allows for deposition material to pass through the mask plate (para. 33).
Lee does not explicitly teach a distance between adjacent openings among the plurality of openings is about 5 micrometers to about 15 micrometers
However, Nakamura teaches a divided mask (22) comprising a plurality of openings (23a), where the openings are spaced apart from one another with a distance (g), where the distance is approximately 15-micrometers (fig. 1-2; para. 37, 44-46).

In regards claim 6, Lee and Nakamura do not explicitly teach a number of the plurality of the openings is about 1,000,000 or more.
However, the number openings is dependent on the spacing between the plurality of the openings and the size of the mask.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have sized the mask with the desired spacing for the plurality of the openings to result in the plurality of the openings is about 1,000,000 or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (MPEP-2144.05-II-A)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above.
In regards to claim 7, Lee has been discussed above, but does not explicitly teach a maximum height of the upper surface of the bonding portion from the upper surface of the support portion is about 0.01 millimeter to about 0.03 millimeter.
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in maximum height of the upper surface of the bonding portion from the upper surface of the support portion is about 0.01 millimeter to about .

Claims 8-10, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of Hong (US 2018/0040857).
In regards to claim 8, Lee has been discussed above, but does not explicitly teach the support portion of the deposition mask frame comprises: a lower surface opposite to the upper surface of the support portion, and the upper surface of the support portion comprises a first upper surface portion and a second upper surface portion located at different heights from the lower surface.
However, Hong teaches a mask frame (151) which comprises a support portion which surrounds a bonding portion which contacts the mask sheet (152) (fig. 1, 7, 12; para. 75-77).
Hong teaches the support portion comprises a lower surface (not shown) opposite to the upper surface of the support portion, and the upper surface of the support portion comprises a first upper surface portion and a second upper surface portion located at different heights from the lower surface (see different thickness along long portion of the frame) (fig. 1, 7, 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mask frame of Hong onto the mask frame of Lee because Hong teaches it will minimize deposition defect occurring during deposition (para. 47) and because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
In regards to claim 9, Lee and Hong do not explicitly teach a first thickness of the deposition mask frame taken between the lower surface and the first upper surface portion is about 15 millimeters to about 20 millimeters, and a second thickness of the deposition mask frame taken between the lower surface and the second upper surface portion is about 12 millimeters to about 16 millimeters.
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the different thickness of the mask frame in different areas, involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.
In regards to claim 10, Lee and Hong as discussed above, where Hong teaches the support portion further comprises an intermediate side surface (see vertical portion {incline} which connects different thicknesses along long portion of the frame), which connects the first upper surface portion and the second upper surface portion to each other, the intermediate side surface being inclined with respect to the lower surface (fig. 1, 7, 12).
In regards to claims 11-12, Lee and Hong as discussed above, where Lee teaches the support portion of the mask frame comprises aluminum and titanium (para. 31) and the connection frame (bonding portion) comprises stainless steel or nickel alloy (para. 41-42).
In regards to claim 13, Lee and Hong as discussed above, where Lee and Hong teaches a height of the first upper surface portion from the lower surface is greater than a height of the second upper surface portion from the lower surface, and the bonding portion protrudes from the first upper surface portion.
In regards to claim 14, Lee has been discussed above, but does not explicitly teach the mask plate is a plurality of mask sheets each comprising a plurality of openings.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plurality of mask sheets of Hong onto the mask plate of Lee because Hong teaches it will minimize deposition defect occurring during deposition (para. 47).
Further regarding claim 14, Lee and Hong as discussed above, where Hong teaches the mask frame (151) comprises a plurality of raised portions onto which the plurality of mask sheets are attached, where the plurality of raised portions are spaced apart from each other along a y-axis by a plurality of depressed portion (see different thickness along long portion of the frame) (fig. 1, 7, 12).
In regards to claim 15, Lee and Hong as discussed above, where Hong teaches the mask frame comprises the raised portion and the depressed portion which alternate along the y-axis (fig. 1, 7, 12).
 In regards to claim 16, Lee and Hong as discussed above, where Hong teaches the plurality of mask sheets are spaced apart from one another along the y-axis (fig. 1, 7, 12).
In regards to claim 18, Lee and Hong as discussed above, where Lee and Hong teaches the plurality of mask sheets are welded to the upper surface of the contact portion.
In regards to claim 19, Lee and Hong as discussed above, where Lee teaches the frame defines the frame opening (FAP) and Hong teaches plurality of mask sheets are attached to the frame across the frame opening (fig. 1, 7, 12).
In regards to claim 20, Lee and Hong as discussed above, where Hong teaches the plurality of mask sheets comprises Invar alloy (para. 85).

Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The mask plate 53 of Lee does not overlap the support portion of mask frame 51. Therefore, Lee does not disclose the deposition mask sheet which is bonded at the bonding portion of the deposition mask frame includes an extended portion from the bonding portion to an end of the deposition mask sheet, and the extended portion overlapping the support portion of the deposition mask frame and spaced apart from the support portion as arranged in amended Claim 1.

In response to Applicant’s arguments, please consider the following comments:
Lee does teach the claimed overlap and spacing between the extended portion of the mask sheet and the support portion of the mask frame as indicated in the annotated drawing provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717